Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into by and
between Cano Petroleum Inc., a Delaware corporation with its principal executive
offices in Fort Worth, Texas (the “Company”), and Morris B. Smith, an individual
currently residing in Parker County, Texas (“Senior Vice President”), as of the
1st day of June, 2006 (the “Effective Date”). The Company and Senior Vice
President may sometimes be referred to herein individually as “Party” and
collectively as “Parties.”

 

Background

 

A.                                   The Company desires to employ Senior Vice
President in such a manner as will reinforce and encourage the highest attention
and dedication to the Company and in the best interest of the Company and its
shareholders; and

 

B.                                     Senior Vice President is willing to serve
the Company on the terms and conditions herein provided.

 

Terms and Conditions

 

In consideration of the covenants and agreements herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

 

1.                                       Employment. The Company hereby employs
Senior Vice President in the capacity of Senior Vice President and Chief
Financial Officer, and Senior Vice President hereby agrees to accept such
employment by the Company, upon the terms and conditions stated in this
Agreement.

 

2.                                       Term. The employment of Senior Vice
President by the Company as provided in this Section will be for a term of three
(3) years (the ‘“Term” or “Employment Period”) commencing on the Effective Date
and expiring at the close of business on May 31st, 2009.

 

3.                                       Duties. Senior Vice President shall
perform such services and duties as may be assigned to him from time to time by
the Chief Executive Officer and the Board of Directors of the Company. Senior
Vice President shall devote his full working time, efforts and energies to the
performance of his duties hereunder, which shall include managing the financial
affairs of the Company.

 

4.                                       Compensation.

 

(a)                                  Salary:  The Company shall pay Senior Vice
President for his services, a base salary, on an annualized basis, of
$240,000.00 (Two Hundred Forty Thousand Dollars) per annum for the period from
the Effective Date, which salary shall be payable by the Company in
substantially equal installments on the Company’s normal payroll

 

1

--------------------------------------------------------------------------------


 

dates. All applicable taxes on the base salary will be withheld in accordance
with applicable federal, state and local taxation guidelines.

 

(b)                                 Bonus: In addition to the base salary
described in paragraph 4(a) above, Senior Vice President shall be eligible for
periodic cash bonuses in an amount up to 100% of the then base salary and/or
stock bonuses at the discretion of the Board of Directors of the Company.

 

(b)                                 Stock Award:  In addition to the base salary
described in paragraph 4(a) above, Senior Vice President shall receive 60,000
shares of restricted common stock in the Company. The restrictions on the shares
shall lapse in 20,000 share increments on each of May 30, 2007, May 30, 2008 and
May 30, 2009, provided Senior Vice President is still employed by the Company at
that time. The terms and conditions of this restricted stock award shall be
contained in an agreement to be executed by the Company and Senior Vice
President and which will be awarded pursuant to the 2005 Cano Petroleum, Inc.
Long Term Incentive Plan.

 

(c)                                  Raises:  Senior Vice President may receive
increases in the base salary at the discretion of the Board of Directors of the
Company, which increased base salary shall become the base salary for purposes
of this Agreement.

 

5.                                       Vacations and Days Off. Senior Vice
President shall be entitled to a reasonable paid vacation of not less than
twenty (20) days each calendar year during the Term (prorated for the first
calendar year), exclusive of holidays and weekends, which vacation shall be
taken by Senior Vice President in accordance with the business requirements of
the Company at the time and its vacation plans, policies and practices as
applied to other officers of the Company then in effect relative to this
subject. Senior Vice President shall also be entitled to up to five (5) paid
days off each calendar year for paternity leave and up to three (3) paid days
off to attend the funeral of any member of Senior Vice President’s immediate
family.

 

6.                                       Employment Facilities. During the
Employment Period, the Company shall provide, at its expense, appropriate and
adequate office space, furniture, communications, stenographic and
word-processing equipment, supplies and such other facilities and services as
shall be suitable to Senior Vice President’s position or necessary for Senior
Vice President to perform his assigned tasks, duties and responsibilities under
this Agreement.

 

7.                                       Expenses and Services. During the term
of Senior Vice President’s employment hereunder, Senior Vice President shall be
entitled to receive prompt reimbursement for all pre-approved, reasonable
expenses incurred by Senior Vice President by reason of his employment,
including travel and living expenses while away from home at the request of and
in the service of the Company, provided that such expenses are incurred and
accounted for in accordance with the policies and procedures established by the
Company and in effect when the expenses are incurred.

 

8.                                       Rights under Certain Plans. During the
term of Senior Vice President’s employment hereunder, Senior Vice President
shall be entitled to participate in any employee

 

2

--------------------------------------------------------------------------------


 

stock ownership plans, 401K plans, health and dental insurance and other
employee benefit plans and programs maintained by the Company applicable to
other executive officers on the same basis as other executive officers of the
Company.

 

9.                                       Confidential Information. Senior Vice
President and the Company agree that, upon executing this Agreement, the Company
will provide Senior Vice President with its confidential information, including,
without limitation, customer information, trade secrets, lists of suppliers and
costs, information concerning the business and operations of the Company and its
Affiliates and other proprietary data or information, that is valuable, special
and a unique asset of the Company and its Affiliates. Senior Vice President
agrees not to disclose such confidential information, except as may be necessary
in the performance of his duties, to any Person, nor use such confidential
information, except as may be necessary in the performance of his duties, either
(i) while employed; or (ii) within the later of three years immediately
following his termination of employment or the three years immediately following
expiration of this Agreement without renewal or replacement unless Senior Vice
President has received the prior written consent of the Company. Upon
termination of Senior Vice President’s employment for any reason or upon a
request, at any time, by the Company, Senior Vice President shall promptly
deliver to the Company all drawings, manuals, letters, notebooks, customer
lists, documents, records, equipment, files, computer disks or tapes, reports or
any other materials relating to the Company’s business (and all copies) which
are in Senior Vice President’s possession or under Senior Vice President’s
control.

 

10.                                 Early Termination. Senior Vice President’s
employment hereunder may be terminated without any breach of this Agreement only
under the following circumstances:

 

(a)                                  Senior Vice President’s employment
hereunder will terminate upon his death;

 

(b)                                 If, as a result of Senior Vice President’s
incapacity due to physical or mental illness, Senior Vice President shall have
been absent from his duties or unable to perform his full duties hereunder for a
total of 90 days during any 12 month period (“Disability Period”), and within 15
days after written notice of termination is given (which may occur before or
after the end of such 90 day period), shall not have returned to the performance
of his full duties hereunder on a full-time basis, the Company may terminate
Senior Vice President’s employment hereunder.

 

 (c)                               The Company may terminate Senior Vice
President’s employment hereunder for Cause. For purposes of this Agreement, the
Company shall have “Cause” to terminate Senior Vice President’s employment
hereunder upon (i) the willful and continued failure by Senior Vice President to
substantially perform his duties hereunder (other than any such failure
resulting from Senior Vice President’s incapacity due to physical or mental
illness); (ii) the willful engaging by Senior Vice President in misconduct which
is injurious or disparaging to the Company; or (iii) the conviction of Senior
Vice President of any felony or crime of moral turpitude. For purposes of this
subsection (c), no act, or failure to act, on Senior Vice President’s part shall
be considered “willful” unless done, or omitted to be done, by him not in good
faith and

 

3

--------------------------------------------------------------------------------


 

without reasonable belief that his action or omission was in the best interest
of the Company.

 

(d)                                 Any termination of Senior Vice President’s
employment by the Company or by Senior Vice President (other than termination
pursuant to subsection (a) above) shall be communicated by written Notice of
Termination to the other Party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Senior Vice President’s employment under the provision so
indicated.

 

(e)                                  “Date of Termination” shall mean (i) if
Senior Vice President’s employment is terminated by his death, the date of his
death; (ii) if Senior Vice President’s employment is terminated pursuant to
subsection (b) above, 15 days after Notice of Termination is given (provided
that Senior Vice President shall not have returned to the performance of his
duties on a full-time basis during such 15 days period); (iii) if Senior Vice
President’s employment is terminated at the expiration of the Term or any
extension thereof, the last day of the Term or, if applicable, the last day of
any extension; and (iv) if Senior Vice President’s employment is terminated for
any other reason, the date the Notice of Termination is given.

 

11.                                 Compensation upon Termination or During
Disability. Upon termination of Senior Vice President’s employment hereunder or
during any period of Senior Vice President’s physical or mental disability,
Senior Vice President shall be paid as follows:

 

(a)                                  Senior Vice President shall continue to
receive his annual base salary at the rate then in effect during any Disability
Period provided, however, that such payments shall not continue beyond the
earlier of (i) the end of the Term, or (ii) the Date of Termination of this
Agreement by the Company pursuant to Section 10(e)(ii), provided that payments
so made to Senior Vice President shall be reduced by the sum of the amounts, if
any, payable to Senior Vice President under any disability benefit plans of the
Company and which were not previously applied to reduce any such payment. In
addition the Company shall reimburse Senior Vice President for any theretofore
unreimbursed expenses which were incurred prior to the commencement of the
Disability Period.

 

(b)                                 If Senior Vice President’s employment is
terminated by his death, the Company shall pay to Senior Vice President’s
designated beneficiaries, or if he leaves no designated beneficiaries, to his
estate, his annual base salary through the date of Senior Vice President’s death
at the rate then in effect and any theretofore unreimbursed expenses and the
Company shall have no further obligations to Senior Vice President under this
Agreement.

 

(c)                                  If Senior Vice President’s employment shall
be terminated for Cause, the Company shall pay Senior Vice President his annual
base salary (but not the compensation described in Sections 4(b)) through the
Date of Termination at the rate in

 

4

--------------------------------------------------------------------------------


 

effect at the time Notice of Termination is given and the Company shall have no
further obligations to Senior Vice President under this Agreement.

 

(d)           If  the Company shall (i) terminate Senior Vice President’s
employment other than pursuant to Section 10(b) or 10(c) hereof; (ii) assign to
Senior Vice President any duties materially inconsistent with Senior Vice
President’s position in the Company; or (iii) assign to Senior Vice President a
title, office or status which is inconsistent than that established herein
(unless in the nature of a promotion) then, in addition to reimbursement of 
Senior Vice President for any theretofore unreimbursed expenses, the Company
shall pay Senior Vice President, with no offset, an amount equal to the greater
of (a) Senior Vice President’s annual base salary at the rate in effect at the
time Notice of Termination is given, for the unexpired term of this Agreement
and payment for any accrued, but unused vacation days hereunder; or (b) six
(6) months of Senior Vice President’s annual base salary at the rate in effect
at the time Notice of Termination is given and payment for any accrued, but
untaken vacation days hereunder. Such payments to be made in a single lump sum
within ten (10) days of the termination of this Agreement.

 

During the term of this Agreement Senior Vice President shall give the Company
immediate notice of any change of address.

 

If Senior Vice President shall terminate his employment pursuant to
Section 10(d), the Company shall pay Senior Vice President, in addition to
reimbursement of any theretofore unreimbursed expenses, his full salary through
the Date of Termination at the rate in effect on the date that Notice of
Termination is received by the Company, plus payment for any accrued, but
untaken vacation days hereunder and the Company shall have no further obligation
to Senior Vice President under this Agreement.

 

12.                                 Change in Control Severance Benefit. If
within twelve (12) months after the occurrence of a Change in Control (as
defined below) (i) the Company terminates Senior Vice President’s employment for
any reason; or (ii) Senior Vice President resigns at any time after any
diminution in Senior Vice President’s job title, duties or compensation or the
relocation of Senior Vice President, without Senior Vice President’s consent, to
an office in a county that does not abut Tarrant County, Texas, the Company
shall pay to Senior Vice President, in a lump sum, three times Senior Vice
President’s annual salary in effect as of the date of Senior Vice President’s
termination or resignation and three times the sum of prior year bonuses paid to
Senior Vice President and shall continue to provide to Senior Vice President,
Senior Vice President’s spouse and dependents, for a period of three years after
such termination or resignation, the right to participate in any health and
dental plans that the Company may maintain for its employees, on the same basis
as participation by such employees.

 

A “Change in Control” shall mean:

 

(a) any consolidation, merger or share exchange of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s common stock would be converted into cash, securities or
other property, other than a

 

5

--------------------------------------------------------------------------------


 

consolidation, merger or share exchange of the Company in which the holders of
the Company’s common stock immediately prior to such transaction have the same
proportionate ownership of common stock of the surviving corporation immediately
after such transaction; (b) any sale, lease, exchange or other transfer
(excluding transfer by way of pledge or hypothecation) in one transaction or a
series of related transactions, of all or substantially all of the assets of the
Company; (c) the stockholders of the Company approve any plan or proposal for
the liquidation or dissolution of the Company; (d) the cessation of control (by
virtue of their not constituting a majority of directors) of the Board by the
individuals (the “Continuing Directors”) who (x) at the Effective Date were
directors or (y) become directors after the Effective Date and whose election or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then in office who were directors at the
Effective Date or whose election or nomination for election was previously so
approved; (e) the acquisition of beneficial ownership (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934) of an aggregate of 50% or
more of the voting power of the Company’s outstanding voting securities by any
person or group (as such term is used in Rule 13d-5 under the Securities
Exchange Act of 1934) who beneficially owned less than 50% of the voting power
of the Company’s outstanding voting securities on the Effective Date of this
Plan; provided, however, that notwithstanding the foregoing, an acquisition
shall not constitute a Change in Control hereunder if the acquirer is (x) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company and acting in such capacity, (y) a subsidiary of the Company or a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of voting securities of
the Company or (z) any other person whose acquisition of shares of voting
securities is approved in advance by a majority of the Continuing Directors; or
(f) in a Title 11 bankruptcy proceeding, the appointment of a trustee or the
conversion of a case involving the Company to a case under Chapter 7.

 

Anything in this Section 12 to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution made, or benefit provided,
by the Company to or for the benefit of Senior Vice President (whether paid or
payable or distributed or distributable or provided pursuant to the terms hereof
or otherwise) would constitute a “parachute payment” as defined in Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”), then the lump sum
payment payable pursuant to this Section 12 shall be reduced so that the
aggregate present value of all payments in the nature of compensation to (or for
the benefit of) Senior Vice President which are contingent on a change of
control (as defined in Code Section 280G(b)(2)(A)) is One Dollar ($1.00) less
than the amount which Senior Vice President could receive without being
considered to have received any parachute payment (the amount of this reduction
in the lump sum severance payment is referred to herein as the “Excess Amount”).
The determination of the amount of any reduction required by this Section 12
shall be made by an independent accounting firm (other than the Company’s
independent accounting firm) selected by the Company and acceptable to Senior
Vice President, and such determination shall be conclusive and binding on the
parties hereto.

 

13.                                 Defined Terms. For purposes of this
Agreement, the terms set forth in this Agreement shall have the following
meanings:

 

6

--------------------------------------------------------------------------------


 

(a)                                  “Affiliate” shall mean any individual,
corporation, unincorporated organization, trust or other form of entity
controlling, controlled by or under common control with the Company. For
purposes of this definition, “control” (including “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such
individual, corporation, unincorporated organization, trust or other form of
entity, whether through the ownership of voting securities or otherwise.

 

(b)                                 “Person” shall mean an individual, a
corporation, a partnership, an association, a joint-stock company, a trust, an
incorporated organization or a government or political subdivision thereof.

 

14.                                 Waiver. No waiver of any provision of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a waiver of any
continuing or succeeding breach of such provision, a waiver of the provision
itself, or a waiver of any right under this Agreement. No waiver shall be
binding unless executed in writing by the Party making the waiver.

 

15.                                 Limitation of Rights. Nothing in this
Agreement, except as specifically stated herein, is intended to confer any
rights or remedies under or by reason of this Agreement on any persons other
than the Parties and their respective permitted successors and assigns and other
legal representatives, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any Party to this
Agreement, nor shall any provision give any third persons any right of
subrogation or action over against any Party to this Agreement.

 

16.                                 Notices. All notices given in connection
with this Agreement shall be in writing and shall be delivered either by
personal delivery, by telecopy or similar facsimile means, by certified or
registered mail (postage prepaid and return receipt requested), or by express
courier or delivery service, addressed to the applicable Party hereto at the
following address:

 

If to the Company:

 

Cano Petroleum, Inc.

309 West Seventh Street

Suite 1600

Fort Worth, Texas 76102


ATTENTION: S. JEFFERY JOHNSON

Telecopy No.: 817-698-0761:

 

If to Senior Vice President:

 

Morris B. Smith

110 River Run Drive

Azle, Texas 76020

Telephone:  817-551-0823

 

7

--------------------------------------------------------------------------------


 

or such other address and number as either Party shall have previously
designated by written notice given to the other Party in the manner hereinabove
set forth. Notices shall be deemed given when received, if sent by telecopy or
similar facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by telecopy or other
facsimile means); and when delivered and receipted for (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail.

 

17.                                 Inconsistent Obligations. Senior Vice
President represents and warrants that he is not subject to any undisclosed
obligations inconsistent with those of this Agreement.

 

18.                                 Code Section 409A; Delay of Payments. The
terms of this Agreement have been designed to comply with the requirements of
Code Section 409A, as amended, where applicable, and shall be interpreted and
administered in a manner consistent with such intent. Notwithstanding anything
to the contrary in this Agreement, (i) if upon the date of Senior Vice
President’s termination of employment with the Company, Senior Vice President is
a “specified employee” within the meaning of Code Section 409A, and the deferral
of any amounts otherwise payable under this Agreement as a result of Senior Vice
President’s termination of employment is necessary in order to prevent any
accelerated or additional tax to Senior Vice President under Code Section 409A,
then the Company will defer the payment of any such amounts hereunder until the
date that is six (6) months and one day following the date of Senior Vice
President’s termination of employment with the Company at which time any such
delayed amounts will be paid to Senior Vice President in a single lump sum, with
interest from the date otherwise payable at the prime rate as published in The
Wall Street Journal on the date of Senior Vice President’s termination of
employment with the Company, and (ii) if any other payments of money or other
benefits due to Senior Vice President hereunder could cause the application of
an accelerated or additional tax under Code Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Code Section 409A.

 

19.                                 Entirety and Amendments. This instrument and
the instruments referred to herein embody the entire agreement between the
Parties, supersede all prior agreements and understandings, if any, relating to
the subject matter hereof, and may be amended only by an instrument in writing
executed by all Parties, and supplemented only by documents delivered or to be
delivered in accordance with the express terms hereof.

 

20.                                 Successors and Assigns. This Agreement will
be binding upon and inure to the benefit of the Parties hereto and any
successors in interest to the Company, but neither this Agreement nor any rights
hereunder may be assigned by Senior Vice President or by the Company, except
that the Company may assign this Agreement to an Affiliate.

 

21.                                 Governing Law And Venue. This Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Texas applicable to agreements made and to be performed entirely in
Texas, exclusive of any provisions of Texas law which would apply the law of
another jurisdiction. The obligations and undertakings of each of the Parties to
this Agreement shall be performable in Tarrant County, Texas, and each Party
agrees that if any

 

8

--------------------------------------------------------------------------------


 

action at law or in equity is necessary by the Company or Senior Vice President
to enforce or interpret the terms of this Agreement, venue shall be in Tarrant
County, Texas.

 

22.                                 Cumulative Remedies. No remedy herein
conferred upon any Party is intended to be exclusive of any other benefits or
remedy, and each and every such remedy shall be cumulative and shall be in
addition to every other benefits or remedy given hereunder or now or hereafter
existing at law or in equity or by statute or otherwise. No single or partial
exercise by any Party of any right, power or remedy hereunder shall preclude any
other or further exercise thereof.

 

23.                                 Multiple Counterparts. This Agreement may be
executed and delivered by facsimile and in a number of identical counterparts,
each of which constitute collectively, one agreement; but in making proof of
this Agreement, it shall not be necessary to produce or account for more than
one counterpart. This Agreement may be executed and delivered via facsimile.

 

24.                                 Descriptive Headings. The headings, captions
and arrangements used in this Agreement are for convenience only and shall not
be deemed to limit, amplify or modify the terms of this Agreement, nor affect
the meanings hereof.

 

25.                                 Severability. The parties intend all
provisions of this Agreement to be enforced to the fullest extent permitted by
law. Accordingly, if any provision of this Agreement is held illegal, invalid,
or unenforceable under present or future law, such provision shall be fully
severable, this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision were never a part hereof, and the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid, or unenforceable provision or by its
severance.

 

Signatures

 

To evidence the binding effect of the covenants and agreements described above,
the Parties hereto have executed this Agreement effective as of the Effective
Date.

 

 

THE COMPANY:

 

 

 

CANO PETROLEUM, INC.

 

 

 

By:

/s/ S. Jeffrey Johnson

 

 

 

S. Jeffrey Johnson

 

 

CEO and Chairman

 

 

 

 

 

SENIOR VICE PRESIDENT:

 

 

 

/s/ Morris B. Smith

 

 

         Morris B. Smith

 

9

--------------------------------------------------------------------------------

 